Citation Nr: 1411828	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic dermatitis of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to February 1981 and from August 1986 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board in February 2012.  However, he failed to appear for that hearing, and neither he nor his representative has requested another hearing.  Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested another VA examination to assess the severity of the Veteran's dermatitis.  As his last examination was conducted in July 2010, a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the February 2010 rating decision and August 2010 statement of the case (SOC) referenced VA treatment records used to adjudicate the Veteran's claim.  However, a review of the claims file does not show that any VA records are contained therein, and none are present in the Veteran's electronic claims file.  Therefore, on remand, all VA treatment records from March 2008 through the present should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from March 2008 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic dermatitis.  The claims file should be made available to the examiner, and the examiner should indicate whether the file was reviewed as part of the examination. 

All indicated tests and studies must be completed.  The examiner should comment on the percentage of total body area and the percentage of exposed body area affected by the Veteran's chronic dermatitis.  He/she should also address whether the Veteran's condition has been treated with systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more (but not constantly) during a 12-month period.

If possible, color photographs of the Veteran's condition should be obtained as part of the examination.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, readjudicate the Veteran's claim for an increased rating for chronic dermatitis of the hands and feet based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


